ORDER
PER CURIAM.
Jonathan Jackson (“Defendant”) appeals from the judgment upon his conviction by a jury for producing a controlled substance in violation of Section 195.211, RSMo 2000, for which Defendant was sentenced as a persistent offender to eight years’ imprisonment. Defendant contends that the trial court erred in overruling his motion to suppress evidence found in the search of his home because that search was conducted with the consent of a person who lacked the authority to provide such consent and the police officer’s belief that said person possessed the authority to consent was unreasonable.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).